DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments and arguments received on August 8th, 2022 and information disclosure statement filed November 8th, 2022. Claims 1, 3-4, 6-12 and 14-20 have been amended. Claim 21 has been added. Claim 2 has been cancelled. Claims 1 and 3-21 are now pending. This communication is the second Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1 and 21: Applicant claims a memory storing details of one or more deceleration profiles and further claims the stored deceleration profile. However, with the possibility of a plurality of deceleration profiles (i.e. one or more), it is unclear exactly which profile the stored deceleration profile is referencing, and the term is therefore unclear and indefinite. Corrective action or clarification is required. 
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sagan et al. (US 20120175200 A1) herein Sagan in view of Lewis et al. (US 20080042489 A1) herein Lewis.
In regards to Claim 1, Sagan discloses the following:
1. A regenerative braking system for a vehicle (see abstract “system is provided for customized vehicle deceleration” and [0040] “motors 78, 80 apply a torque to the transmission and or the engine that acts as regenerative braking for decelerating the vehicle.”) comprising: 
a memory storing details of one or more deceleration profiles for the vehicle; (see at least Fig. 1, brake controller 16, [0050] “The brake controller 16 is configured with pre-existing data which includes vehicle deceleration calibration data. The pre-existing data includes a plurality of discrete brake profile curves”, see also the brake profile curves detailed in Fig. 3 and [0051]) and 
a processor arranged to compare a current braking manoeuvre with the stored deceleration profile (see at least [0055] “brake controller 16 determines a torque command in response to a brake pedal position signal… Next the brake controller compares the brake pedal position signal to the current brake profile to determine a deceleration value.”, wherein the current brake profile of [0055] meets the BRI of a selected stored deceleration profile. See also [0054] “receiving the profile selection signal (PROFILE SELECTION) from the user interface 90”) 
and generate an output signal, (see at least [0055] “determin[ed] deceleration value” that meets the BRI of the claimed output signal) during the manoeuvre, (the brake controller 16 determination is made “in response to” a brake pedal position signal, and is therefore during a manoeuvre, as claimed) representative of any deviation of the deceleration profile of the current braking manoeuvre from the stored deceleration profile with which it is compared; (deviation between the brake signal and the deceleration value of the curve of Fig. 3 is clearly determined and outputted.)
Sagan is silent, but Lewis teaches the following:
and a driver interface driven by the output signal in order to provide feedback to a driver of the vehicle on the current braking manoeuvre, during the braking manoeuvre. (see at least Fig. 3, step 314 and [0026] “feedback to the vehicle operator”, and Fig. 4, steps 416, 418 and 420, with associated descriptions at [0030]-[0032], understood to be performed during the braking manoeuvre, as claimed.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Lewis with the invention of Sagan with the motivation of increase use of regenerative braking and reduce use of dissipative braking, thereby improve vehicle performance and reducing brake wear. (Lewis, [0032])
Claims 1, 3-5, 7-8, 12-13 and 15-20 are rejected (or further rejected) under 35 U.S.C. 103 as being unpatentable over Soo et al. (US 20160267726 A1) herein Soo, in view of Lewis et al. (US 20080042489 A1) herein Lewis and Sagan et al. (US 20120175200 A1) herein Sagan.
In regards to Claim 1, Soo discloses the following: 
1. A regenerative braking system for a vehicle (see at least Abstract) comprising: 
a memory storing details of one or more deceleration profiles for the vehicle; (see Fig. 1, controller 24 and [0018] and Fig. 2, demonstrating a method performed on controller 24 comprising calculating and storing a plurality of braking profiles) and 
a processor arranged to compare a current braking manoeuvre with the stored deceleration profile and generate an output signal, during the manoeuvre, representative of any deviation of the deceleration profile of the current braking manoeuvre from the stored deceleration profile with which it is compared; (see at least Fig. 2 and [0024]-[0034], particularly [0030] “If a determination is made that the deceleration event is finished, the regenerative braking performance through the deceleration event is calculated, as illustrated at block 56. The regenerative braking performance is based on a comparison of the recorded acceleration/deceleration profile with the calculated acceleration/deceleration profile.”), wherein the recorded acceleration/deceleration profile is equivalent to the claimed deceleration profile of the current braking manoeuvre, and the stored deceleration profile is equivalent to the selected stored deceleration profile as claimed. The stored deceleration profile is calculated (see Fig. 2, step 46) with deceleration time and distance based on regenerative torque limit, which is based on the driver selection of ECO MODE (Fig. 2, step 42 and [0023]), fully equivalent of a profile being selected, as claimed.
Further, for the sake of compact prosecution, “selecting” a deceleration profile is also known in the art, as taught by Sagan. (see [0050] “pre-existing data includes a plurality of discrete brake profile curves” and [0054] “receiving the profile selection signal (PROFILE SELECTION) from the user interface 90”) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Sagan with the invention of Soo with the motivation of providing a braking experience that is most aesthetically pleasing to the user.
The difference between the steps of Soo and the claimed subject matter is the steps of Soo are performed after the deceleration event is finished, and therefore does not perform these steps during the manoeuvre, as claimed. However, real-time feedback to the operator based on regenerative braking maneuver is known in the art, as taught by Lewis. (see at least [0005] and [0037]-[0038]” real-time feedback information”) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Lewis with the invention of Soo, with the motivation of providing improved regenerative braking and thus improved fuel economy. (Lewis, [0005] and [0038])
Further, Soo does not explicitly disclose the following, which is taught by Lewis:
and a driver interface driven by the output signal in order to provide feedback to a driver of the vehicle on the current braking manoeuvre, during the braking manoeuvre. (see at least Fig. 3, step 314 and [0026] “feedback to the vehicle operator”, and Fig. 4, steps 416, 418 and 420, with associated descriptions at [0030]-[0032], understood to be performed during the braking manoeuvre, as claimed.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Lewis with the invention of Sagan with the motivation of increase use of regenerative braking and reduce use of dissipative braking, thereby improve vehicle performance and reducing brake wear. (Lewis, [0032])
In regards to Claim 3, Soo discloses the following: 
3. A regenerative braking system for a vehicle as claimed in claim 2 wherein the driver interface indicates if the driver's braking effort is lower or higher than that required to achieve the stored deceleration profile. (see at least [0032] “In other embodiments, the indicia include detailed audio coaching (e.g. “That was OK. Brake sooner, and brake less.”) and Fig. 3A)
In regards to Claim 4, Soo discloses the following: 
4. A regenerative braking system as claimed in claim 1 comprising a memory storing the deceleration profile of the current braking manoeuvre and wherein the processor is arranged, on completion of a braking manoeuvre, to determine a merit score for the deceleration profile of the current manoeuvre and to compare this with the merit score of the stored braking profile with which the current braking profile was compared during the braking manoeuvre. (see Fig. 1, controller 24 and [0018] and Fig. 2, demonstrating a method performed on controller 24 comprising calculating and storing a plurality of braking profiles, and [0032] “The indicia may be provided via audio feedback (e.g. spoken word), or visual feedback (e.g. presented on a multifunction touch display).” And “In other embodiments, the indicia include detailed audio coaching (e.g. “That was OK. Brake sooner, and brake less.”))
In regards to Claim 5, Soo discloses the following: 
5. A regenerative braking system as claimed in claim 4 wherein, when the merit score of a braking manoeuvre is, or relates to, the amount of energy recovered during the braking manoeuvre. (see at least at [0032] “The indicia may be provided via audio feedback (e.g. spoken word), or visual feedback (e.g. presented on a multifunction touch display).” and “In other embodiments, the indicia include detailed audio coaching (e.g. “That was OK. Brake sooner, and brake less.”) and [0041] “calculated to maximize the recaptured regenerative braking”)
In regards to Claim 7, Soo discloses the following: 
7. A regenerative braking system as claimed in claim 1 comprising a regenerative brake controller arranged to provide information about braking events to the means for comparing, the information including at least one of the following: vehicle speed; (see at least [0027] “The acceleration profile is based on the powertrain regenerative torque limit, such that the vehicle speed according to the acceleration profile is maintained within a range from which the vehicle may be subsequently decelerated based on the detected forward object without application of friction brakes.”) the duration of brake application; (optional, see also [0032] “the indicia include detailed audio coaching (e.g. “That was OK. Brake sooner, and brake less.”)” and [0036] “drivers may apply the brake pedal inconsistently”) the demanded braking effort; (optional, see also Fig. 3A “power request”, [0036] “In response to the anticipated deceleration event, driver braking and acceleration requests are monitored and recorded.”) braking effort provided by the regenerative braking system; (optional, see also Fig. 3A, item 82 “regenerative braking torque”, [0036] “the coordinated braking may not recapture the maximum amount of kinetic energy, as illustrated in the region of “missed” regenerative capacity at 86”) and energy recovered by the regenerative braking system. (optional, see also [0041] “calculated to maximize the recaptured regenerative braking”)
In regards to Claim 8, Soo does not specifically disclose the following, which is taught by Lewis: 
8. A regenerative braking system as claimed in claim 1 comprising a positioning system operative to determine the location of the vehicle, and provide this to the processor. (see Fig. 1, GPS 60 and [0018])
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Lewis with the invention of Soo, with the motivation of providing improved regenerative braking and thus improved fuel economy (Lewis, [0005] and [0038]) and/or to provide speed/velocity data using well-known technology.
In regards to Claim 12, Soo discloses the following: 
12. A regenerative braking system as claimed in claim 1 comprising a sensor operative to provide information relating to the distance travelled by the vehicle to the processor. (see at least [0025] “A braking or deceleration profile is calculated, including a deceleration time and distance, as illustrated at block 46” and [0030] “the regenerative braking performance through the deceleration event is calculated”, inherent of the comparison described that the distance travelled while decelerating was sensed/monitored in some meaningful way.)
In regards to Claim 13, Soo discloses the following: 
13. A regenerative braking system as claimed in claim 1 arranged to store the following details of deceleration profiles: distance travelled per unit time; (see at least [0027] “The acceleration profile is based on the powertrain regenerative torque limit, such that the vehicle speed according to the acceleration profile is maintained within a range from which the vehicle may be subsequently decelerated based on the detected forward object without application of friction brakes.”) demanded braking effort; (see Fig. 3A “power request”, [0032] “the indicia include detailed audio coaching (e.g. “That was OK. Brake sooner, and brake less.”)” and [0036] “drivers may apply the brake pedal inconsistently”) and energy recovered. (see [0041] “calculated to maximize the recaptured regenerative braking”)
In regards to Claim 15, Soo discloses the following: 
15. A regenerative braking system as claimed in claim 1 wherein the memory stores details of at least two or more deceleration profiles (see Fig. 1, controller 24 and [0018] and Fig. 2, demonstrating a method performed on controller 24 comprising calculating and storing a plurality of braking profiles. It should be noted that Soo calculates a calculated acceleration profile per [0027] based on powertrain regenerative torque limit, vehicle speed and distance to the object when a brake application is initially made, and therefore as a number of scenarios are possible, at least two or more profiles are clearly disclosed) and the processor is arranged, when a brake application is initially made, to select one of the stored deceleration profiles against which to compare the current braking manoeuvre. (The stored deceleration profile is calculated (see Fig. 2, step 46) with deceleration time and distance based on regenerative torque limit, which is based on the driver selection of ECO MODE (Fig. 2, step 42 and [0023]), fully equivalent of a profile being selected, as claimed.
Further, for the sake of compact prosecution, “selecting” a deceleration profile from “two or more profiles” is also known in the art as taught by Sagan. (see Fig. 3 and [0050] “pre-existing data includes a plurality of discrete brake profile curves” and [0054] “receiving the profile selection signal (PROFILE SELECTION) from the user interface 90”) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Sagan with the invention of Soo with the motivation of providing a braking experience that is most aesthetically pleasing to the user.
In regards to Claim 16, Soo discloses the following: 
16. A regenerative braking system as claimed in claim 15 wherein the processor is arranged to compare at least one of spatial, ([0027] calculated acceleration profile is based on powertrain regenerative torque limit, vehicle speed and distance to the object when a brake application is initially made, and therefore indicative of a spatial analysis.) temporal and environmental information (optional) stored in relation to stored deceleration profiles with the corresponding information pertaining to the current braking manoeuvre and to select the stored deceleration profile for which the stored environmental information most closely matches that of the current braking manoeuvre. (The stored deceleration profile is calculated (see Fig. 2, step 46) with deceleration time and distance based on regenerative torque limit, which is based on the driver selection of ECO MODE (Fig. 2, step 42 and [0023]), fully equivalent of a profile being selected, as claimed.)
In regards to Claim 17, Soo discloses the following: 
17. A regenerative braking system as claimed in claim 15 wherein: 
one of the two or more deceleration profiles stored is designated as a default deceleration profile; (inherent of the braking profiles of Soo that one of the braking profiles would be used as “default” without input)
the memory stores details of the default deceleration profile and details of one or more additional deceleration profiles and the details of the additional deceleration profiles includes at least one of spatial, ([0027] calculated acceleration profile is based on powertrain regenerative torque limit, vehicle speed and distance to the object when a brake application is initially made, and therefore indicative of a spatial analysis.) temporal and environmental information; (optional) 
the processor is arranged to at least one of the spatial, temporal and environmental information stored in relation to the additional stored deceleration profiles with the corresponding information pertaining to the current braking manoeuvre (see [0030] “If a determination is made that the deceleration event is finished, the regenerative braking performance through the deceleration event is calculated, as illustrated at block 56. The regenerative braking performance is based on a comparison of the recorded acceleration/deceleration profile with the calculated acceleration/deceleration profile.”)
Soo suggests the following:
and select any profiles with which a comparison can be made and, in default of any profiles being selected, to compare the current braking manoeuvre with the default deceleration profile. (see above citations)
In regards to Claim 18, Soo discloses the following: 
18. A regenerative braking system as claimed in claim 17 wherein, when more than one deceleration profile with which a valid comparison can be made is selected, the means for comparing is arranged to generate a similarity score representing the degree of similarity between at least one of the spatial, temporal and environmental information of the current braking manoeuvre and that of each of the stored deceleration profiles. (as best understood, see at least [0032] “In other embodiments, the indicia include detailed audio coaching (e.g. “That was OK. Brake sooner, and brake less.”) and Fig. 3A that inherently includes a similarity score.)
In regards to Claim 19, Soo discloses the following: 
19. A regenerative braking system as claimed in claim 18 wherein the processor is arranged to select the deceleration profile with the highest similarity score to compare with the current braking manoeuvre, provided that the similarity score exceeds a threshold value, and otherwise to compare it with the default deceleration profile. (as best understood, see at least [0032] “In other embodiments, the indicia include detailed audio coaching (e.g. “That was OK. Brake sooner, and brake less.”) and Fig. 3A that inherently includes a similarity score with thresholds regarding specific feedback.)
In regards to Claim 20, Soo discloses the following: 
20. A regenerative braking system as claimed in claim 17 wherein, when the current braking manoeuvre is compared with the default deceleration profile, the processor is arranged to store details of the deceleration profile of the current braking manoeuvre as an additional deceleration profile. (as best understood, see at least [0032] “In other embodiments, the indicia include detailed audio coaching (e.g. “That was OK. Brake sooner, and brake less.”) and Fig. 3A.)
Claim 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Soo in view of Lewis and Sagan as applied, and in further view of Tagawa et al. (US 20150151638 A1) herein Tagawa.
In regards to Claim 9, Soo does not explicitly disclose the following, which is taught by Tagawa: 
9. A regenerative braking system as claimed in claim 8 wherein the positioning system comprises a memory storing map data and is arranged to provide information relating to characteristics of the road at the vehicle's location to the processor. (see at least [0160] “navigation device 1 will be able to estimate the power consumption quantity or the power regeneration quantity indicating the quantity of power expected to be consumed or regenerated by the particular vehicle as it travels ahead on the expected route ahead by executing the processing in steps S420 through S490 in FIG. 13 based upon the statistical parameter values thus calculated and then display a current travel limit area corresponding to the estimated power consumption quantity or the estimated power regeneration quantity on the map at the display monitor 15.”) 
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Tagawa with the invention of Soo with the motivation of properly estimating the quantity of fuel consumption in correspondence to each road link of a navigated route. (Tagawa, [0004])
In regards to Claim 10, Soo does not explicitly disclose the following, which is taught by Tagawa: 
10. A regenerative braking system as claimed in claim 1 wherein the processor comprises a clock enabling the time of braking manoeuvre to be determined. (see [0134] “loss/regeneration parameter values may be sorted into groups of values each corresponding to a specific type of vehicle from which the acceleration/deceleration information used for the loss/regeneration parameter calculation was obtained, a specific time frame over which the acceleration/deceleration information used for the loss/regeneration parameter calculation was obtained, or a specific day of the week on which the acceleration/deceleration information used for the loss/regeneration parameter calculation was obtained, and the statistical loss parameter values and the statistical regeneration parameter values may be calculated by using the values in each group.”)
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Tagawa with the invention of Soo with the motivation of providing the minimum length of travel time from the start point to the destination as a recommended route. (Tagawa, [0039])
In regards to Claim 14, Soo does not explicitly disclose the following, which is taught by Tagawa: 
14. A regenerative braking system as claimed in claim 13 arranged to store at least one of the following details of deceleration profiles: location; time of day; day of the week; characteristics of the road; and/or temperature. (see [0134] “loss/regeneration parameter values may be sorted into groups of values each corresponding to a specific type of vehicle from which the acceleration/deceleration information used for the loss/regeneration parameter calculation was obtained, a specific time frame over which the acceleration/deceleration information used for the loss/regeneration parameter calculation was obtained, or a specific day of the week on which the acceleration/deceleration information used for the loss/regeneration parameter calculation was obtained, and the statistical loss parameter values and the statistical regeneration parameter values may be calculated by using the values in each group.”)
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Tagawa with the invention of Soo with the motivation of providing the minimum length of travel time from the start point to the destination as a recommended route. (Tagawa, [0039])
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Soo in view of Lewis and Sagan as applied, and in further view of Banker et al. (US 20130296130 A1) herein Banker.
In regards to Claim 11, Soo does not explicitly disclose the following, which is taught by Banker: 
11. (Currently amended) A regenerative braking system as claimed in claim 1 comprising a thermometer operative to measure the ambient temperature outside the vehicle and provide it to the processor. (see at least [0097] “Vehicle 290 may also receive or measure ambient temperature from temperature sensor 509. Temperature sensor 509 may be incorporated into vehicle 290 or it may be external to vehicle 290.”)
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Banker with the invention of Soo with the motivation of properly accommodating friction braking that produces heat which is dissipated and lost to the surrounding atmosphere from overheating by incorporating the necessary regenerative braking via the limited electrical storage capacity. (Banker, [0003]) 
Allowable Subject Matter
Claims 6, as best understood (see 35 USC 112b rejections detailed above) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 appears to be claim 6 rewritten in independent form including all of the limitations of the base claim and any intervening claims. As best understood, claim 21 would be allowable if amended such that the 35 USC 112b rejections detailed above are overcome.
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) have been fully considered, but are not fully persuasive. See above rejections for details. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 are accepted, and rejections based on 35 U.S.C. § 101 are withdrawn. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. The Office respectfully reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments on page 8-10 of 10 regarding that the systems of Soo and Lewis are incompatible, the examiner respectfully disagrees. There is no evidence that the “real time” monitoring and feedback of Lewis is incompatible with the system of Soo. 
Applicant is first reminded that the metes and bounds of the claimed feedback to a driver provided during the manoeuvre “in real time” are described only in [0062] that describes “display[ing] a target value for the optimum rate of energy recovery for the braking manoeuvre, together with the actual rate of energy being recovered during the manoeuvre, both in kW.” Applicant disclosure provides no disclosure of an explicit deviation value between these in “real time”, nor is the claimed feedback directly tied to the claimed deviation value. Therefore the metes and bounds of the claimed feedback includes merely any feedback to a driver on the current braking manoeuvre. While this is not the interpretation made by the Examiner, Applicant is warned that arguments that the claimed feedback to the driver is directly tied to the claimed deviation value may trigger a 35 U.S.C. 112a rejection for new matter.
Accordingly, Applicant's argument involves an improperly narrow interpretation of the claim language. Therefore, Applicant’s argument does not identify a proper basis for finding any rejection improper.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

November 18, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669